Filed 07/11/19                                     Case 19-24294                                               Doc 9



                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF CALIFORNIA
                                           SACRAMENTO DIVISION

            In Re:                                           Case No. 19-24294

            Angela Christine Kent
                                                             Chapter 13
             aka Angela Wilson

            Debtor.                                          Judge Hon. Christopher D. Jaime

             REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

                   Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
           Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
           of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
           United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
           and all papers served or required to be served in this case also be given to and served, whether
           electronically or others on:
                     D. Anthony Sottile
                     Authorized Agent for Home Point Financial Corporation
                     394 Wards Corner Road, Suite 180
                     Loveland, OH 45140
                     Phone: 513.444.4100
                     Email: bankruptcy@sottileandbarile.com


            Dated: July 11, 2019                             /s/ D. Anthony Sottile
                                                             D. Anthony Sottile
                                                             Authorized Agent for Creditor
                                                             Sottile & Barile, LLC
                                                             394 Wards Corner Road, Suite 180
                                                             Loveland, OH 45140
                                                             Phone: 513.444.4100
                                                             Email: bankruptcy@sottileandbarile.com
Filed 07/11/19                                       Case 19-24294                                                 Doc 9



                                            CERTIFICATE OF SERVICE

           I certify that on July 11, 2019, a copy of the foregoing Request for Service of Notices was filed
           electronically. Notice of this filing will be sent to the following party/parties through the Court’s
           ECF System. Party/Parties may access this filing through the Court’s system:

                  Office of the United States Trustee
                  (registeredaddress)@usdoj.gov

           I further certify that on July 11, 2019, a copy of the foregoing Request for Service of Notices was
           mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

                  Mohammad M. Mokarram, Debtor’s Counsel
                  1101 Fulton Avenue
                  Sacramento, CA 95825

                  Jan P. Johnson, Chapter 13 Trustee
                  PO Box 1708
                  Sacramento, CA 95812

                  Angela Christine Kent, Debtor
                  8616 Ra Formosa Way
                  Elk Grove, CA 95757

                                                               /s/ D. Anthony Sottile
                                                               D. Anthony Sottile
                                                               Authorized Agent for Creditor
                                                               Sottile & Barile, LLC
                                                               394 Wards Corner Road, Suite 180
                                                               Loveland, OH 45140
                                                               Phone: 513.444.4100
                                                               Email: bankruptcy@sottileandbarile.com
